—In an action to recover damages for personal injuries, etc., the defendant New York City Transit Authority appeals from an order of the Supreme Court, Kings County (Steinhardt, J.), dated April 29, 1997, which denied its motion to preclude the plaintiffs from offering certain expert testimony.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the court did not improvidently exercise its discretion in denying the motion of the defendant New York City Transit Authority to preclude *654the plaintiffs from offering certain expert testimony (see, CPLR 3101 [d] [1]). O’Brien, J. P., Ritter, Thompson, Friedmann and Goldstein, JJ., concur.